DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 9 March 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claim 3 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Klima on 15 March 2022.

The application has been amended as follows: 

REPLACE Claim 1 with:
1. 	An engine, comprising:
at least two valve devices for controlling bleed air in dependence on an operating state of the engine, the at least two valve devices each being adjustable between an open position and a closed position, 
a flow space confining at least one fluid flow established by fluid flowing from the 
a fluid sensor arranged in the flow space and configured to sense the at least one fluid flow, and 
an electronic control system configured to determine, based on the sensing of the at least one fluid flow, the position of at least one of the at least two valve devices; 
wherein the at least one fluid flow includes at least two different fluid flows generated by different valve devices of the at least two valve devices and flowing into and/or through the flow space; 
wherein the at least two different fluid flows are all directed to impinge on the fluid sensor.

In Claim 16, REPLACE “an electronic control system” with “the electronic control system”

REPLACE Claim 20 with:
20. 	A method for testing a functioning of at least two valve devices for controlling bleed air in dependence on an operating state of an engine, the at least two valve devices in each case being adjustable between an open position and a closed position, 
providing a flow space for at least one fluid flow occurring in dependence on a position of at least one of the at least two valve devices, 
providing that the at least one fluid flow includes at least two different fluid flows generated by different valve devices of the at least two valve devices and flowing into 
providing a fluid sensor in the flow space; 
directing all of the at least two different fluid flows to impinge on the fluid sensor; 
providing that the fluid sensor generates a sensor signal indicative of at least one position of at least one of the at least two valve devices; and
determining, based on the sensor signal, the at least one position of the at least one of the at least two valve devices.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an electronic control system” in claim 1 interpreted as structure comprising a processor.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments with respect to Claims 10 and 20 have been fully considered and are persuasive.  The Objection of Claims 10 and 20 has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 2, and 4 - 20 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 1, 2, and 4 - 20 has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 2, and 4 - 20 have been fully considered and are persuasive.  The Prior Art Rejections of Claims 1, 2, and 4 - 20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, and 4 - 20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest piece of art, GB2541010, discloses an engine, comprising: at least two pipes for controlling bleed air, a flow space confining at least one fluid flow established by fluid flowing from the at least two valve devices, a fluid sensor arranged in the flow space and configured to sense the at least one fluid flow, an electronic control system; wherein the at least one fluid flow includes at least two different fluid flows generated by different valve devices of the at least two valve devices and flowing into and/or through the flow space; wherein the at least two different fluid flows are all directed to impinge on the fluid sensor. The prior art fails to anticipate or render obvious the remaining claim limitations. Those limitations are critical to the applicant’s invention as they allow for easy testing of the functional capability of at least valve device, as discussed in [0007] of the published application.
Regarding Claim 20, the closest piece of art, GB2541010, discloses a method providing a flow space for at least one fluid flow, providing that the at least one fluid flow includes at least two different fluid flows flowing into and/or through the flow space; providing a fluid sensor in the flow space; directing all of the at least two different fluid flows to impinge on the fluid sensor; providing that the fluid sensor generates a sensor signal. The prior art fails to anticipate or render obvious the remaining claim limitations. Those limitations are critical to the applicant’s invention as they allow for easy testing of the functional capability of at least valve device, as discussed in [0007] of the published application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856